DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species SEQ ID NO: 66 in the reply filed on November 24, 2021, is acknowledged. 
Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,937,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. Specifically, claim 9 of U.S. Patent No. 9,937,242 recites a pharmaceutical composition comprising the elected species SEQ ID NO: 66, satisfying all of the limitations of instant claims 17-27.

Claims 17-24 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,206,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. Claim 3 of U.S. Patent No. 10,206,967 recites a therapeutic agent comprising a therapeutic peptide with a sequence selected from SEQ ID NOs: 1-25 and 32 (identical to instant SEQ ID .

Claims 17-24 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,258,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or render obvious the instant claims. Claim 1 of U.S. Patent No. 10,258,672 recites a pharmaceutical composition comprising: a therapeutic agent that includes a therapeutic peptide including the amino acid sequence of SEQ ID NO: 32 (identical to instant SEQ ID NO: 37). Claim 3 of U.S. Patent No. 10,258,672 requires that the therapeutic peptide is linked to a transport moiety that facilitates uptake of the therapeutic peptide by a cell, satisfying all of the limitations of claims 17-23. With respect to claim 24, claim 4 of U.S. Patent No. 10,258,672 requires that the transport moiety is an HIV Tat transport moiety. With respect to claim 27, claim 1 of U.S. Patent No. 10,258,672 requires that the therapeutic agent that inhibits one or more of catalytic activity, signaling, and/or function of receptor protein tyrosine phosphatase sigma.

Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,898,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. Specifically, claim 8 of U.S. Patent No. 9,937,242 recites a pharmaceutical composition .

Claims 17-24 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,786,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or render obvious the instant claims. Claim 1 of U.S. Patent No. 10,786,541 recites a pharmaceutical composition comprising: a therapeutic agent that includes a therapeutic peptide including the amino acid sequence of SEQ ID NO: 32 (identical to instant SEQ ID NO: 37). Claim 5 of U.S. Patent No. 10,786,541 requires that the therapeutic peptide is linked to a transport moiety that facilitates uptake of the therapeutic peptide by a cell, satisfying all of the limitations of claims 17-23. With respect to claim 24, claim 6 of U.S. Patent No. 10,786,541 requires that the transport moiety is an HIV Tat transport moiety. With respect to claim 27, because the patent compositions meet the structural limitations of the claim, the functional limitations are inherently met.

Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,729,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. Specifically, claim 7 of U.S. Patent No. 10,729,777 recites a pharmaceutical composition comprising the elected species SEQ ID NO: 66, satisfying all of the limitations of instant claims 17-27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654